Title: To Thomas Jefferson from Henry Ingle, 6 October 1807
From: Ingle, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington Octr. 6th 1807—
                        
                        At a meeting of the Vestry of Washington Parish on Thursday Augt. 20 1807 it was—Resolved that the Pew No. 42
                            in the New Protestant Episcopal Church near the Navy Yard be appropriated & kept for the President of the United States—
                        
                            Henry Ingle Register of W P
                        
                    